DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment and argument 11/08/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 3-4, the Examiner is unclear what parameter is being measured? If the voltage being measured, it is unclear whether one or plurality of voltage of individual battery being measured? Is each individual battery being measured at different times or more than one of arbitrary voltage of the batteries being measured at the time?   Line 5, the “voltages” (Plural) lack of antecedent basic.
Regarding claim 6, lines 5-6, the Examiner is unclear what parameter being measure?  Should detection unit is configured to measure the plurality of voltages of individual arbitrary batteries of the second batteries connected in series with a voltage monitor? 
Regarding claim 11, lines 5-6, the Examiner is unclear what parameter being measured?  Lines 7-8, the same question as above for the voltages.
Claims 2-3, 7-8, 12-13 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretations to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11-13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (US 2019/0245252 A1) in view of McIntosh et al. (10,891,869 B1)
Regarding claim 1, Maki et al. discloses  an abnormality detection method of a power storage device, comprising the steps of: measuring a plurality of secondary batteries connected in series (Fig. 1) with a voltage monitor (Figs. 5-6); and comparing amounts of changes in voltages (Par. [026]) of the secondary batteries per unit time (Figs. 5-6, unit 0-12), so as to determine whether a correlation (Deviation) (Pars. [094]-[096]) among the plurality of secondary batteries is abnormal. 
Regarding claim 6, Maki et al. discloses a management device of a power storage device, the management device comprising an abnormality detection unit, wherein the power storage device comprises a plurality of secondary batteries connected in series (Fig. 1), wherein the abnormality detection unit (100) is configured to measure the plurality of secondary batteries with a voltage monitor, and wherein the abnormality detection unit (100) is configured to compare amounts of changes in voltages of the secondary batteries per unit time (Figs. 5-6), so as to determine whether a correlation among the plurality of secondary batteries is determined to be abnormal (Deviation) (Pars. [094]-[096]).  
Regarding claim 11, Maki et al. discloses a management device of a power storage device, the management device comprising an abnormality detection unit (100), wherein the power storage device comprises a plurality of secondary batteries connected in series (Fig. 1), wherein the abnormality detection unit (100) is configured to measure the plurality of secondary batteries with a voltage monitor, wherein the abnormality detection unit (100) is configured to compare amounts of changes in voltages of the secondary batteries per unit time (Figs. 5-6), so as to determine whether a correlation among the plurality of secondary batteries is abnormal (Pars. [094]-[096]).
The only difference between Maki et al. and the claimed invention is that the claimed invention recites the correlation is determined using a reference parameter inferred by an infinite impulse response filter (IIR filter), whereas Maki et al. using relative slope.
McIntosh et al. discloses ground collision avoidance system and method and further discloses IIR filter (McIntosh et al.’s col. 7, lines 16-21) for the purpose of minimize the effect of noise and to improve the system precision.
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the IIR filter as taught by McIntosh et al. in to the system of Maki et al. because using IIR filter is a matter of design choice to minimize the effect of noise to improve the system precision, that involves only routine experimental.
Regarding claims 2, 7, 12, Maki et al. discloses 2. the secondary battery is a lithium- ion secondary battery (Par. [003]).  
Regarding claims 3, 8, 13, Maki et al. discloses a correlation between the amounts of changes in the voltages (Par. [094]) of the secondary batteries is normalized on the basis of a given secondary battery (Relative slope).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-9, 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
November 14, 2022